DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 9/22/2022 has been entered. Claims 1-13, and 15-24 remain pending in the application. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 6/22/2022. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 21 objected to because of the following informalities:   
Line 2 recites “a longitudinal axis”. As antecedent basis is already provided for the longitudinal axis in claim 1, Examiner suggests replacing “a longitudinal axis” with “the longitudinal axis”. 
Claim 24 objected to because of the following informalities:   
Line 2 recites “a longitudinal axis”. As antecedent basis is already provided for the longitudinal axis in claim 11, Examiner suggests replacing “a longitudinal axis” with “the longitudinal axis”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1,
Line 22-25 states “the second member comprising a protrusion protruding at least partially in a radially inward direction with respect to at least a portion of the guard that is distal to the protrusion, wherein the radially inward direction is at least substantially perpendicular to a longitudinal axis of the drug delivery device”. Claim 1 also requires a first member positioned within the housing. Figure 6 of the disclosure depicts a needle guard 152 with a protrusion 257 protruding at least partially in a radially inward direction with respect to at least a portion of the guard that is distal to the protrusion, wherein the radially inward direction is at least substantially perpendicular to a longitudinal axis of the drug delivery device. The first member 255 in Figure 6 is not positioned within the housing 110. The disclosure does not support an arrangement with the second member as claimed comprising a protrusion protruding at least partially in a radially inward direction with respect to at least a portion of the guard that is distal to the protrusion, wherein the radially inward direction is at least substantially perpendicular to a longitudinal axis of the drug delivery device and also a first member positioned within the housing.
Examiner notes claims 2-10, 17, and 19-21 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 11,
Line 13-17 states “the second member comprising a protrusion protruding at least partially in a radially inward direction with respect to at least a portion of the guard that is distal to the protrusion, wherein the radially inward direction is at least substantially perpendicular to a longitudinal axis of the drug delivery device”. Claim 11 also requires a first member positioned within the housing. Figure 6 of the disclosure depicts a needle guard 152 with a protrusion 257 protruding at least partially in a radially inward direction with respect to at least a portion of the guard that is distal to the protrusion, wherein the radially inward direction is at least substantially perpendicular to a longitudinal axis of the drug delivery device. The first member 255 in Figure 6 is not positioned within the housing 110. The disclosure does not support an arrangement with the second member as claimed comprising a protrusion protruding at least partially in a radially inward direction with respect to at least a portion of the guard that is distal to the protrusion, wherein the radially inward direction is at least substantially perpendicular to a longitudinal axis of the drug delivery device and also a first member positioned within the housing.
Examiner notes claims 12-13, 15-16, 18, and 22-24 are similarly rejected by virtue of their dependency on claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 17, and 19-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maritan (U.S. PG Publication 20100256570).
In regard to claim 1,
Maritan discloses a drug delivery device (See figure 1-4, item, 1; Examiner notes the device of Maritan is fully capable of delivering a drug/product due to its structure and is therefore construed as a drug delivery device; paragraph [0003] and [0001]) comprising: 
[AltContent: connector][AltContent: textbox (Longitudinal axis)][AltContent: connector][AltContent: textbox (Opening )][AltContent: arrow]
    PNG
    media_image1.png
    518
    453
    media_image1.png
    Greyscale

a housing (figure 2, item 21) having an opening (see figure 2 above); 
a drug storage container (figure 2, item 6 and 8; paragraph [0003] and [0035]-[0036]; Examiner notes the container is construed as a drug storage container as it is capable of storing a drug/product due to its structure) including a body portion (figure 2, item 6) having a proximal end and a distal end (see figure 2 above) and a delivery member (figure 2, item 8) positioned at the distal end of the body portion (see figure 2), the delivery member having an insertion end configured to extend at least partially through the opening during drug delivery (see figure 2); 
a plunger (figure 2, item 19) moveable in a distal direction with respect to the drug storage container to expel a drug from the drug storage container through the delivery member (paragraph [0040] and [0036]; Examiner notes “moveable in a distal direction with respect to the drug storage container to expel a drug from the drug storage container through the delivery member” is an intended use limitation and the plunger is fully capable of the intended function as supported by [0040] and [0036]); 
a drive (figure 2, item 20) positioned at least partially within the housing (see figure 2) and storing energy for moving the plunger in the distal direction (paragraph [0041]); 
a guard (figure 2, item 26) positioned adjacent to the opening (see figure 2) and movable relative to the housing between an extended position (paragraph [0064]; position where item 26 is extended slightly further than housing 21) and a retracted position (position shown in figure 2); 
a guard biasing member (figure 2, item 32) configured to urge the guard in the distal direction (paragraph [0068]), wherein at least a portion of the guard biasing member is distal to the proximal end of the body portion of the drug storage container (see figure 2); and 
an arrangement (figure 1 and 2, item 29, 44, 46, and 47) configured to resist relative movement between the guard and the housing until a threshold of resistance is exceeded by a force applied to the guard in a proximal direction (paragraph [0065]; Examiner notes the arrangement resists relative movement between the guard and the housing until a threshold of resistance is exceeded by a force applied to the guard in a proximal direction since when item 29 contacts item 47 the arrangement resists relative movement between the guard and the housing due to item 29 being blocked from moving proximally until item 47 disengages from item 46 by a certain threshold of resistance being exceeded by a force applied to the guard in a proximal direction), wherein the arrangement includes a first member (item 47) positioned within the housing (see figure 2) and a second member (portion of guard containing item 29 and 44) coupled with the guard to move jointly with the guard when the guard moves between the extended position and the retracted position (paragraph [0044]), the first member being configured to rotate (Examiner notes the term rotate is being used by Applicant to describe deflection or rotation relative to a point as supported by paragraph [0040] of the instant invention. Examiner notes Applicant’s disclosure is completely silent to the term rotation. Applicant is using the term rotate to describe the deflection for example of item 254f shown between figure 7A and figure 7B of the instant invention and therefore the deflection that is described in paragraph [0065] of Maritan is construed as anticipating Applicant’s claimed rotation since the deflection in Maritan is the same motion as the claimed rotation in the instant invention) as a result of the force applied to the guard in the proximal direction (paragraph [0065]), the second member comprising a protrusion (figure 2, item 44) protruding at least partially in a radially inward direction with respect to at least a portion of the guard that is distal to the protrusion (see figure 2-4), wherein the radially inward direction is at least substantially perpendicular to a longitudinal axis of the drug delivery device (see figure 2-4).
In regard to claim 2,
Maritan discloses the drug delivery device of claim 1, wherein at least one of the first member and the second member is configured to move if the threshold of resistance is exceeded by the force applied to the guard in the proximal direction to allow the first member and the second member to slide against one another and the guard to move into the retracted position (paragraph [0065]; see analysis above).
In regard to claim 3,
Maritan discloses the drug delivery device of claim 2, wherein the first member is configured to rotate (see note about claim interpretation in regard to the term “rotate” in claim 1) when the first member and the second member slide against one another (paragraph [0065]).
In regard to claim 4,
Maritan discloses the drug delivery device of claim 3, wherein the first member is configured to rotate (see note about claim interpretation in regard to the term “rotate” in claim 1) with respect to a portion of the housing when the first member and the second member slide against one another (paragraph [0065]).
In regard to claim 5,
Maritan discloses the drug delivery device of claim 1, wherein one of the first member and the second member comprises a cam (portion of guard containing item 29 and 44; Examiner notes item 29 and 44 structurally and functionally meets the limitation of the cam as claimed) and the other one of the first member and the second member comprises a cam follower (item 47; Examiner notes item 47 structurally and functionally meets the limitation of the cam follower as claimed).
In regard to claim 6,
Maritan discloses the drug delivery device of claim 5, wherein the first member comprises the cam follower and the second member comprises the cam (see analysis of claim 5 above).
In regard to claim 7,
Maritan discloses the drug delivery device of claim 1, wherein the threshold of resistance is a selected threshold of resistance (Examiner notes the threshold of resistance is construed as a selected threshold of resistance since item 47 and 46 are selected/utilized so that a certain quantity of energy is required before item 47 can deflect; paragraph [0065]).
In regard to claim 8,
Maritan discloses the drug delivery device of claim 7, wherein the selected threshold of resistance depends on at least one of: a geometric shape of the arrangement, a dimension of the arrangement, and a modulus of elasticity of the arrangement (Examiner notes the threshold of resistance depends at least on geometric shape since item 47 is engaged with item 46; paragraph [0058]; see figure 1).
In regard to claim 9,
Maritan discloses the drug delivery device of claim 1, wherein the second member is integrally formed with the guard (see figure 1 and 2; paragraph [0044]).
In regard to claim 10,
Maritan discloses the drug delivery device of claim 1, wherein the insertion end of the delivery member is surrounded by the guard in the extended position (paragraph [0061]) and the insertion end of the delivery member being at least partially exposed when the guard is in the retracted position (paragraph [0064]-[0066]) .
In regard to claim 17,
Maritan discloses the drug delivery device of claim 1, wherein the proximal end of the drug storage container and the distal end of the drug storage container are arranged at respective positions along an axis (see figure 2), and wherein the first member is configured to move at least partially in a direction that is not parallel to the axis as a result of the force applied to the guard in the proximal direction (see figure 2 and paragraph [0065]).
In regard to claim 19,
Maritan discloses the drug delivery device of claim 1, wherein the plunger is configured to move along the longitudinal axis of the drug delivery device when moving in the distal direction with respect to the drug storage container to expel the drug from the drug storage container (paragraph [0066], [0036] and [0040]).
In regard to claim 20,
Maritan discloses the drug delivery device of claim 19, wherein the at least a portion of the protrusion comprises a surface facing at least partially in the proximal direction (see figure 2) and configured to slidably engage the first member (paragraph [0065]).
In regard to claim 21,
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    541
    306
    media_image2.png
    Greyscale

Maritan discloses the drug delivery device of claim 1, wherein a radial distance between the first member and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position and when the guard is in the retracted position (Examiner notes the portion of first member that is directly fixed to ring 31 would remain in substantially the same position when the guard is in the extended position and when the guard is in the retracted position therefore resulting in wherein a radial distance between the first member and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position and when the guard is in the retracted position; Examiner notes the term substantially as defined by Oxford English Dictionary means “for the most part; essentially”. It is Examiner’s position that from the reference point (the portion of the first member directly fixed to ring 31) identified by the point at which the arrow extends from, a radial distance between the first member and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position and when the guard is in the retracted position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 15-16, 18, and 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Maritan (U.S. PG Publication 20100256570) further in view of Hommann (U.S. PG publication 20100191217).
In regard to claim 11,
Maritan discloses a method of delivering a product to a user (paragraph [0001]), the method comprising: 
[AltContent: connector][AltContent: textbox (Longitudinal axis)][AltContent: connector]
    PNG
    media_image1.png
    518
    453
    media_image1.png
    Greyscale

providing a drug delivery device (See figure 1-4, item, 1; Examiner notes the device of Maritan is fully capable of delivering a drug/product due to its structure and is therefore construed as a drug delivery device; paragraph [0003] and [0001]) comprising a housing (figure 2, item 21), a drug storage container (figure 2, item 6 and 8; paragraph [0003] and [0035]-[0036]; Examiner notes the container is construed as a drug storage container as it is capable of storing a drug/product due to its structure) having, a delivery member (figure 2, item 8), a plunger (figure 2, item 19) moveable in a distal direction with respect to the drug storage container to expel a drug from the drug storage container through the delivery member (paragraph [0040] and [0036]; Examiner notes “moveable in a distal direction with respect to the drug storage container to expel a drug from the drug storage container through the delivery member” is an intended use limitation and the plunger is fully capable of the intended function as supported by [0040] and [0036]), a drive (figure 2, item 20) positioned at least partially within the housing (see figure 2) and storing energy for moving the plunger in the distal direction (paragraph [0041]), a guard (figure 2, item 26) coupled with the housing (see figure 1 and 2), a guard biasing member (figure 2, item 32) positioned at least partially distal to a proximal end of the drug storage container (see figure 2), and an arrangement (figure 1 and 2, item 29, 44, 46, and 47) configured to resist relative movement between the guard and the housing until a threshold of resistance is exceeded by a force applied to the guard in a proximal direction (paragraph [0065]; Examiner notes the arrangement resists relative movement between the guard and the housing until a threshold of resistance is exceeded by a force applied to the guard in a proximal direction since when item 29 contacts item 47 the arrangement resists relative movement between the guard and the housing due to item 29 being blocked from moving proximally until item 47 disengages from item 46 by a certain threshold of resistance being exceeded by a force applied to the guard in a proximal direction), the arrangement including a first member (item 47) positioned within the housing (see figure 2) and a second member (portion of guard containing item 29 and 44) coupled with the guard to move jointly with the guard when the guard moves between an extended position (paragraph [0064]; position where item 26 is extended slightly further than housing 21) and a retracted position (position shown in figure 2; paragraph [0044]), the second member comprising a protrusion (figure 2, item 44) protruding at least partially in a radially inward direction with respect to at least a portion of the guard that is distal to the protrusion (see figure 2-4), wherein the radially inward direction is at least substantially perpendicular to a longitudinal axis of the drug delivery device (see figure 2-4); 
positioning the guard in contact with a user at an injection site (paragraph [0064]); and 
applying the force to the guard in the proximal direction sufficient to exceed the threshold of resistance and permit relative movement between the guard and the housing (paragraph [0065]), wherein the first member rotates (Examiner notes the term rotate is being used by Applicant to describe deflection or rotation relative to a point as supported by paragraph [0040] of the instant invention. Examiner notes Applicant’s disclosure is completely silent to the term rotation. Applicant is using the term rotate to describe the deflection for example of item 254f shown between figure 7A and figure 7B of the instant invention and therefore the deflection that is described in paragraph [0065] of Maritan is construed as anticipating Applicant’s claimed rotation since the deflection in Maritan is the same motion as the claimed rotation in the instant invention) as a result of the force being applied to the guard in the proximal direction (paragraph [0065]).
Although Maritan discloses that some illnesses necessitate regular injections of drugs or products, for instance on a daily basis and that self-injectors can be used to perform the injections (see paragraph [0003]), Maritan is silent that the product is specifically a drug and therefore is silent as to a method of delivering a drug to a user.
Hommann teaches a method of delivering a drug to a user (paragraph [0002] and [0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the product of Maritan with a drug, as taught by Hommann, for the purpose of providing a desired therapeutic benefit suitable for managing diseases (paragraph [0002] of Hommann). 
In regard to claim 12,
Maritan in view of Hommann teaches the method of claim 11, wherein at least one of the first member and the second member moves if the threshold of resistance is exceeded by the force applied to the guard in the proximal direction to allow the first member and the second member to slide against one another and the guard to move into the retracted position (paragraph [0065] of Maritan; see analysis above).
In regard to claim 13,
Maritan in view of Hommann teaches the method of claim 12, wherein the first member rotates (see note about claim interpretation in regard to the term “rotate” in claim 1) when the first member and the second member slide against one another (paragraph [0065] of Maritan).
In regard to claim 15,
Maritan in view of Hommann teaches the method of claim 11, wherein one of the first member and the second member comprises a cam (portion of guard containing item 29 and 44 of Maritan; Examiner notes item 29 and 44 structurally and functionally meets the limitation of the cam as claimed) and the other one of the first member and the second member comprises a cam follower (item 47 of Maritan; Examiner notes item 47 structurally and functionally meets the limitation of the cam follower as claimed).
In regard to claim 16,
Maritan in view of Hommann teaches the method of claim 15, wherein the first member comprises the cam follower and the second member comprises the cam (see analysis of claim 5 above).
In regard to claim 18,
Maritan in view of Hommann teaches the method of claim 11, wherein the proximal end of the drug storage container and a distal end of the drug storage container are arranged at respective positions along an axis (see figure 2 of Maritan), and wherein the first member is configured to move at least partially in a direction that is not parallel to the axis a result of the force applied to the guard in the proximal direction (see figure 2 of Maritan and paragraph [0065] of Maritan).
In regard to claim 22,
Maritan in view of Hommann teaches the method of claim 11, wherein the plunger is configured to move along the longitudinal axis of the drug delivery device when moving in the distal direction with respect to the drug storage container to expel the drug from the drug storage container (paragraph [0066], [0036] and [0040] of Maritan).
In regard to claim 23,
Maritan in view of Hommann teaches the method of claim 22, wherein the at least a portion of the protrusion comprises a surface facing at least partially in the proximal direction (see figure 2 of Maritan) and configured to slidably engage the first member (paragraph [0065] of Maritan).
In regard to claim 24,

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    541
    306
    media_image2.png
    Greyscale

Maritan in view of Hommann teaches the method of claim 11, wherein a radial distance between the first member and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position and when the guard is in the retracted position (Examiner notes the portion of first member that is directly fixed to ring 31 of Maritan would remain in substantially the same position when the guard is in the extended position and when the guard is in the retracted position therefore resulting in wherein a radial distance between the first member and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position and when the guard is in the retracted position; Examiner notes the term substantially as defined by Oxford English Dictionary means “for the most part; essentially”. It is Examiner’s position that from the reference point (the portion of the first member directly fixed to ring 31 of Maritan) identified by the point at which the arrow extends from, a radial distance between the first member and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position and when the guard is in the retracted position).
Response to Arguments
Applicant’s arguments with respect to claims 1-13, and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         	/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783